Exhibit 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to Employment Agreement (“Addendum”) amends the First
Amendment To Employment Agreement between A. Schulman, Inc. (“Employer”) and
Joseph M. Gingo (“Employee”) dated December 17, 2007 (the “Agreement”), and is
made and entered into as of the Effective Date. The effective date (“Effective
Date”) of this Addendum shall be the date upon which the last of the Parties
shall execute this Addendum.
WHEREAS, Employee has voluntarily offered to waive under his Agreement the
minimum restricted stock award provisions for the fiscal year 2009 only
(“FY09”);
WHEREAS, Employer recognizes the voluntary nature of Employee’s offer, and
desires to accept this waiver on a one-time basis;
NOW THEREFORE, In exchange for the mutual promises set forth below, the parties
hereby agree to the following amendment of the Agreement:
1. Effect of Addendum. The parties agree that this Addendum shall amend
Paragraph 13 of the Agreement for FY09.
2. 2009 Grant of Restricted Stock Awards. For FY09, Employee expressly waives
his right to a minimum amount of award of performance-based restricted shares of
common stock or restricted stock units, as the case may be, based on a target
grant value of 200% of Employee’s Base Salary (“LTIP RS Award”) as long-term
incentive compensation under the 2006 Incentive Plan and as set forth in
Paragraph 13 of the Agreement. The Parties agree that, for FY09, the amount of
Employee’s LTIP RS Award shall be 66,667 (determined on the same relative basis
as the awards granted to other executive officers of the Company in FY09).
3. Other Terms of The Agreement. In all other respects, the Agreement shall
remain unchanged, enforceable and in full effect.
IN WITNESS WHEREOF, this Addendum has been duly executed by Joseph M. Gingo and
an authorized officer of A. Schulman, Inc. as of the date written below their
names. In the event of an inconsistency between the terms and conditions of the
Agreement and this Addendum, the terms and conditions of this Addendum shall
prevail.

                  JOSEPH M. GINGO   A. SCHULMAN, INC.    
 
               
By:
  /s/ Joseph M. Gingo   By:   /s/ David Mine    
 
 
 
     
 
   
 
      Its:   Chief Legal Counsel and Secretary    
 
               
 
               
Date:
  01/09/2009   Date:   01/09/2009    

 

